
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14.1


Notice of Grant of Stock Options
and Option Agreement   GENZYME CORPORATION
ID: 06-1047163
500 Kendall Street
Cambridge, MA 02142

 


[First Name][Family Name]
[Address Line 1]
[City], [State] [Postal Code]   Option Number:
Plan:
ID:   [00000000]
[####]
[SSN or Emp. ID]]

Effective [Date], you have been granted an Incentive Stock Option to buy
[#,####] shares of GENZYME CORPORATION (the Company) stock at $[Value] per
share.

The total option price of the shares granted is $[Value].

Shares in each period will become fully vested on the date shown.

Shares
  Vest Type   Full Vest   Expiration [#,###]   On Vest Date   [Date]   [Date]
[#,###]   On Vest Date   [Date]   [Date] [#,###]   On Vest Date   [Date]  
[Date] [#,###]   On Vest Date   [Date]   [Date] [#,###]   On Vest Date   [Date]
  [Date]

MAINTAIN THIS COPY FOR YOUR RECORDS.

--------------------------------------------------------------------------------

These options are granted under and governed by the terms and conditions of the
Company's Stock Option plan as amended and the Option Agreement, all of which
are attached and made a part of this document.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN
OFFICER (TIER I)
INCENTIVE STOCK OPTION AGREEMENT


        1.    Plan Incorporated by Reference.    This Option is issued pursuant
to the terms of the Plan, as amended or may be amended, and this Incentive Stock
Option Agreement ("Agreement"), and may be amended as provided in the Plan.
Capitalized terms used and not otherwise defined in this Agreement have the
meanings given to them in the Plan. This Agreement does not set forth all of the
terms and conditions of the Plan, which are incorporated herein by reference.
The Committee administers the Plan and its determinations regarding the
operation of the Plan are final and binding. Copies of the Plan may be obtained
upon written request without charge from the Shareholder Relations Department of
the Company.

        2.    Option Price.    The price to be paid for each share of Common
Stock issued upon exercise of the whole or any part of this Option (the "Option
Price") is the option price set forth in the Notice of Grant of Stock Options
associated with this Agreement ("Notice").

        3.    Exercisability Schedule.    This Stock Option will vest in
accordance with the exercisability schedule set forth in the Notice, provided
that Participant is continuously employed with the Company or an Affiliate
through each applicable date set forth in such schedule, except as otherwise
specified herein. This Option may be exercised for the purchase of only whole
shares at any time and from time to time up to the number of shares vested per
such schedule. Notwithstanding anything in this Agreement, this Option may not
be exercised as to any shares after the date of expiration set forth in the
Notice (the "Expiration Date").

        4.    Method of Exercise.    To exercise this Option, the Participant
shall deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by certified check or in
such other form, including shares of Common Stock of the Company valued at their
Fair Market Value on the date of delivery, as the Committee may approve.
Promptly following such notice, the Company will deliver to the Participant a
certificate representing the number of shares with respect to which the Option
is being exercised.

        5.    Recapitalization, Mergers, Etc.    In the event of a consolidation
or merger of the Company with another entity, the sale or exchange of all or
substantially all of the assets of the Company or a reorganization or
liquidation of the Company, the Committee may upon written notice to the
Participant provide that this Option shall terminate on a date not less than
20 days after the date of such notice unless theretofore exercised. In
connection with such notice, the Committee may in its discretion accelerate or
waive any deferred exercise period. Notwithstanding the foregoing, in the event
of a Change in Control of the Company (as defined in the Participant's
employment agreement), this Option shall become exercisable as to all shares
without regard to any deferred exercisability schedule or deferred exercise
period.

        6.    Option Not Transferable.    This Option is not transferable by the
Participant otherwise than by will or the laws of descent and distribution, and
is exercisable, during the Participant's lifetime, only by the Participant. The
naming of a Designated Beneficiary does not constitute a transfer.

        7.    Exercise of Option After Termination of Employment.    If the
Participant's employment with (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock option in a transaction to which section 424(a) of the Code
applies, is terminated for any reason other than by the Company without cause;
by the Company as a result of disability (as defined in the Participant's
employment agreement); due to death or after having achieved retirement status
(defined as a minimum of age 60 plus a minimum of five years of service provided
termination is not for cause), the Participant may exercise the rights that were
available to the Participant at the time of such termination only within three
months from the date of termination. If Participant's employment is terminated
by the Company without cause, this Option shall become exercisable as to all
shares without regard to any deferred exercise period, and such rights may be

--------------------------------------------------------------------------------




exercised within three months from the date of termination. If Participant's
employment is terminated as a result of disability, this Option shall become
exercisable as to all shares without regard to any deferred exercise period, and
such rights may be exercised within twelve months from the date of termination.
Upon the death of the Participant, this Stock Option shall become exercisable as
to all shares without regard to any deferred exercise period, and his or her
Designated Beneficiary shall have the right, at any time within twelve months
after the date of death, to exercise such rights. Notwithstanding the foregoing
three sentences, if the Participant has achieved retirement status as of the
date of termination for any reason (including death and disability) except for
cause, this Stock Option shall become exercisable as to all shares without
regard to any deferred exercise period, and such rights may be exercised within
three years from the date of termination. Termination by the Company of the
Participant's employment for "cause" shall mean termination upon (A) the willful
and continued failure by him or her to substantially perform his or her duties
with the Company (other than any such failure resulting from his or her
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Participant by the Company, which
demand specifically identifies the manner in which the Company believes that he
or she has not substantially performed his or her duties, or (B) the willful
engaging by the Participant in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. No act, or failure to act, on
the Participant's part shall be deemed "willful" unless done, or omitted to be
done, by him or her not in good faith and without reasonable belief that his or
her action or omission was in the best interest of the Company. In the case of
any Participant who is a corporate officer of the Company, determination for
purposes of this section of whether termination of such Participant's employment
is for "cause" shall be made by the Committee. In the case of any Participant
who is not a corporate officer of the Company, determination for purposes of
this section of whether termination of such Participant's employment is for
"cause" shall be made by the Senior Vice President, Chief Human Resources
Officer, in his sole discretion, whose decision shall be final.

        8.    Compliance with Securities Laws.    It shall be a condition to the
Participant's right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company's Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Participant shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Participant, or both.
The certificates representing the shares purchased under this Option may contain
such legends as counsel for the Company shall consider necessary to comply with
any applicable law.

        9.    Payment of Taxes.    The Participant shall pay to the Company, or
make provision satisfactory to the Company for payment of any taxes required by
law to be withheld with respect to the exercise of this Option. The Committee
may, in its discretion, require any other federal or state taxes imposed on the
sale of the shares to be paid by the Participant. In the Committee's discretion,
such tax obligations may be paid in whole or in part in shares of Common Stock,
including shares retained from the exercise of this Option, valued at their Fair
Market Value on the date of delivery. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Participant.

        10.    Notice of Sale of Shares Required.    The Participant agrees to
notify the Company in writing within 30 days of the disposition of any shares
purchased upon exercise of this Option if such disposition occurs within two
years of the date of the grant of this Option or within one year after such
purchase.

        11.    Rights Limited.    The Committee, in its sole discretion, shall
determine from the group of eligible persons whether an individual shall be a
Participant under the Plan. Any Option grant made

--------------------------------------------------------------------------------




under the Plan shall be made in the sole discretion of the Committee, or its
delegate as appointed in accordance with the Plan, and no prior Option grant
shall entitle a person to any future Award. In no event shall the Plan, or any
Option grant made under the Plan, form a part of an employee's or consultant's
contract of employment or service, if any. Neither the Plan, nor any Option
grant made under the Plan, shall confer upon any employee or consultant of the
Company or its Affiliate any right with respect to the continuance of his or her
employment by, or other service with, the Company or its Affiliate, nor shall
they limit the rights of the Company or its Affiliate to terminate the employee
or consultant or otherwise change the terms of service. No Participant or
Designated Beneficiary shall have any rights as a shareholder with respect to
any shares of Common Stock to be issued under the Plan or any Option until he or
she becomes the holder thereof. The loss of existing or potential profit in an
Option grant shall not constitute an element of damages in the event of
termination of employment or service for any reason, even if the termination is
in violation of an obligation of the Company or its Affiliate to the
Participant.

        12.    Acceptance.    Failure of the Participant to accept the terms and
conditions of this Option in accordance with the requirements of the Committee
or its delegate, as applicable, can result in adverse consequences to the
Participant, including cancellation of the Option.

ACKNOWLEDGED AND AGREED:    


--------------------------------------------------------------------------------

Participant Signature
 
 


--------------------------------------------------------------------------------

Participant Name (Print)
 
 


--------------------------------------------------------------------------------

Date
 
 

--------------------------------------------------------------------------------




GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN
Officer (Tier II)
Incentive Stock Option Agreement


        1.    Plan Incorporated by Reference.    This Stock Option is issued
pursuant to the terms of the Plan, as amended or may be amended, and this
Incentive Stock Option Agreement ("Agreement"), and may be amended as provided
in the Plan. Capitalized terms used and not otherwise defined in this Agreement
have the meanings given to them in the Plan. This Agreement does not set forth
all of the terms and conditions of the Plan, which are incorporated herein by
reference. Copies of the Plan may be obtained upon written request without
charge from the Shareholder Relations Department of the Company.

        2.    Option Price.    The price to be paid for each share of Stock
issued upon exercise of the whole or any part of this Stock Option (the "Option
Price") is the option price set forth in the Notice of Grant of Stock Options
associated with this Agreement ("Notice").

        3.    Exercisability Schedule.    This Stock Option will vest in
accordance with the exercisability schedule set forth in the Notice, provided
that Participant is continuously employed with the Company or an Affiliate
through each applicable date set forth in such schedule, except as otherwise
specified herein. This Stock Option may be exercised for the purchase of only
whole shares at any time and from time to time up to the number of shares vested
per such schedule. Notwithstanding anything in this Agreement, this Stock Option
may not be exercised as to any shares after the date of expiration set forth in
the Notice.

        4.    Method of Exercise.    To exercise this Stock Option, the
Participant shall deliver written notice of exercise to the Company specifying
the number of shares with respect to which the Stock Option is being exercised
accompanied by payment of the Option Price for such shares in cash, by certified
check or in such other form, including shares of Stock of the Company valued at
their Fair Market Value on the date of delivery, as the Administrator may
approve. Promptly following such notice, the Company will deliver to the
Participant a certificate representing the number of shares with respect to
which the Stock Option is being exercised.

        5.    Recapitalization, Mergers, Etc.    In the event of a Covered
Transaction, the Administrator may upon written notice to the Participant
provide that this Stock Option shall terminate on a date not less than 20 days
after the date of such notice unless theretofore exercised. In connection with
such notice, the Administrator may in its discretion accelerate or waive any
deferred exercise period. Notwithstanding the foregoing, in the event of a
change in control of the Company (as defined in a vote of the Compensation
Committee adopted May 29, 2002), this Stock Option shall become exercisable as
to all shares without regard to any deferred exercisability schedule or deferred
exercise period.

        6.    Stock Option Not Transferable.    This Stock Option is not
transferable by the Participant otherwise than by will or the laws of descent
and distribution, and is exercisable, during the Participant's lifetime, only by
the Participant. The naming of a Designated Beneficiary does not constitute a
transfer. A "Designated Beneficiary" means the beneficiary designated by the
Participant, in a manner determined by the Administrator, to receive amounts due
or exercise rights of the Participant in the event of the Participant's death.
In the absence of an effective designation by the Participant, "Designated
Beneficiary" means the Participant's estate.

        7.    Exercise of Stock Option After Termination of Employment.    If
the Participant's employment with (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock option in a transaction to which section 424(a) of the Code
applies, is terminated for any reason other than by the Company as a result of
disability (within the meaning of section 22(e)(3) of the Code); due to death;
or after having achieved retirement status (defined as a minimum of age 60 plus
a minimum of five years of service provided termination is not for cause), the
Participant may exercise the rights that were available to the Participant at
the time of such termination only within three months from the date of
termination. If Participant's employment is

--------------------------------------------------------------------------------




terminated as a result of disability, this Stock Option shall become exercisable
as to all shares without regard to any deferred exercise period, and such rights
may be exercised within twelve months from the date of termination. Upon the
death of the Participant, this Stock Option shall become exercisable as to all
shares without regard to any deferred exercise period, and his or her Designated
Beneficiary shall have the right, at any time within twelve months after the
date of death, to exercise such rights. Notwithstanding the foregoing two
sentences, if the Participant has achieved retirement status as of the date of
termination for any reason (including death and disability) except for cause,
this Stock Option shall become exercisable as to all shares without regard to
any deferred exercise period, and such rights may be exercised within three
years from the date of termination. If the Participant's employment is
terminated for cause, the Participant may exercise the rights which were
available to the Participant at the time of such termination only within three
months from the date of termination. Termination by the Company of the
Participant's employment for "cause" shall mean termination upon (A) the willful
and continued failure by him or her to substantially perform his or her duties
with the Company (other than any such failure resulting from his or her
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Participant by the Company, which
demand specifically identifies the manner in which the Company believes that he
or she has not substantially performed his or her duties, or (B) the willful
engaging by the Participant in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. No act, or failure to act, on
the Participant's part shall be deemed "willful" unless done, or omitted to be
done, by him or her not in good faith and without reasonable belief that his or
her action or omission was in the best interest of the Company. In the case of
any Participant who is a corporate officer of the Company, determination for
purposes of this section of whether termination of such Participant's employment
is for "cause" shall be made by the Committee. In the case of any Participant
who is not a corporate officer of the Company, determination for purposes of
this section of whether termination of such Participant's employment is for
"cause" shall be made by the Senior Vice President, Chief Human Resources
Officer, in his sole discretion, whose decision shall be final.

        8.    Payment of Taxes.    The Participant shall pay to the Company, or
make provision satisfactory to the Company for payment of any taxes required by
law to be withheld with respect to the exercise of this Stock Option. The
Administrator may, in its discretion, require any other federal or state taxes
imposed on the sale of the shares to be paid by the Participant. In the
Administrator's discretion, such tax obligations may be paid in whole or in part
in shares of Stock, including shares retained from the exercise of this Stock
Option, valued at their Fair Market Value on the date of delivery. The Company
and its Affiliates may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the Participant.

        9.    Notice of Sale of Shares Required.    The Participant agrees to
notify the Company in writing within 30 days of the disposition of any shares
purchased upon exercise of this Stock Option if such disposition occurs within
two years of the date of the grant of this Stock Option or within one year after
such purchase.

        10.    Rights Limited.    The Administrator, in its sole discretion,
shall determine from the group of eligible persons whether an individual shall
be a Participant under the Plan. Any grant made under the Plan shall be made in
the sole discretion of the Administrator and no prior grant shall entitle a
person to any future grant. Nothing in the Plan or any Stock Option grant will
be construed as giving any person the right to continued employment or service
with the Company or its Affiliates, or any rights as a shareholder except as to
shares of Stock actually issued under the Plan. In no event shall the Plan, or
any grant made under the Plan, form a part of an employee's or consultant's
contract of employment or service, if any. The loss of existing or potential
profit in Stock Options will not constitute an element of damages in the event
of termination of employment or service for any reason, even if the termination
is in violation of an obligation of the Company or Affiliate to the Participant.

--------------------------------------------------------------------------------



        11.    Acceptance.    Failure of the Participant to accept the terms and
conditions of this Stock Option in accordance with the requirements of the
Administrator can result in adverse consequences to the Participant, including
cancellation of the Stock Option.

ACKNOWLEDGED AND AGREED:    


--------------------------------------------------------------------------------

Participant Signature
 
 


--------------------------------------------------------------------------------

Participant Name (Print)
 
 


--------------------------------------------------------------------------------

Date
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14.1



GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN OFFICER (TIER I) INCENTIVE STOCK
OPTION AGREEMENT
GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN Officer (Tier II) Incentive Stock
Option Agreement
